Citation Nr: 0608748	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the rating reduction from 20 percent to 10 
percent for the service-connected status post right eye 
injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1975 to December 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO reduced the veteran's 20 percent 
disability rating for the service-connected status post right 
eye injury rating to 10 percent, effective on February 1, 
2003.  The veteran disagreed with the reduction.  During the 
appeal, the case was permanently transferred to the RO in San 
Diego, California.  

In the veteran's VA Form 9, received at the RO in April 2004, 
the veteran requested to appear at a personal hearing at the 
RO before a Veterans Law Judge.  In May 2004, however, the 
veteran submitted a signed statement indicating that he no 
longer wanted a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected status post right eye injury 
was initially rated in March 2000 as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6077 based on 
vision in one eye of 20/200.  In August 2001, the veteran 
filed a claim for an increased rating, indicating that his 
service-connected condition had worsened.  

Based on private treatment records and a VA examination from 
March 2002, the RO proposed to reduce the 20 percent rating 
to 10 percent, finding that the veteran's visual acuity had 
actually improved to 20/100 in the right eye.  A subsequent 
June 2002 VA examination revealed findings of a significant 
field of vision defect in the right eye.  Of particular note, 
the claims file was not made available for either VA 
examination.  

The veteran's representative, in the November 2004 written 
brief presentation, refers to a March 2004 examination 
report, which is not currently of record.  Also, the veteran 
maintains that his doctors have told him that he is legally 
blind in his right eye, and that his service-connected right 
eye disability should be rated at least 50 percent disabling.  

In order to warrant a rating reduction for a service-
connected disability, an actual improvement in the disability 
must be shown.  In this case, however, it remains unclear 
whether there has been actual improvement in the veteran's 
service-connected disability, given that the VA examiners in 
March 2002 and June 2002 were not provided with the veteran's 
claims file for review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Prior to 
appellate adjudication of the merits, all of the veteran's VA 
and private treatment records with respect to the service-
connected right eye injury should be obtained and he should 
be afforded a VA examination.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

On remand, the RO/AMC must provide proper notice to the 
veteran as noted hereinabove, including the legal criteria 
for reducing ratings, as well as the criteria for increased 
ratings for the service-connected right eye injury.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected status post right eye 
injury.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
particularly a March 2004 examination 
report to which the 
veteran/representative refers in the 
November 2004 Written Brief Presentation 
as well..  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
ophthalmology examination to determine 
the current nature, extent, and 
manifestations of the veteran's service-
connected status post right eye injury.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination for review of 
the pertinent documents therein, 
including any additional medical evidence 
added to the record pursuant to this 
remand.  The examiner should determine, 
both the extent and severity of the right 
eye disability, and in particular, 
determine whether there was improvement 
in either the visual acuity and/or the 
field of vision of the right eye since 
the initial grant of service connection.  
In making this determination, the 
examiner should specifically comment on 
the change in visual acuity noted between 
2001 and 2002 on private and VA 
examinations.  The examiner's findings 
should be reported in terms of the rating 
criteria used for rating disabilities of 
the eye(s).  

3.  The RO/AMC should then readjudicate 
the veteran's claim for whether the 
reduction to 10 percent for the service-
connected status post right eye injury 
was proper.  The RO should specifically 
consider whether the veteran's right eye 
disability has improved since the 
assignment of the 20 percent rating.  If 
the RO finds that the veteran's service-
connected right eye disability has not 
improved, then the RO should provide the 
veteran with the applicable laws and 
regulations pertinent to his increased 
rating claim.  The RO did not cite, 
address, or otherwise mention the legal 
criteria for reducing ratings.  
Therefore, the Board finds that the 
appellant should be specifically advised 
by the RO of the laws and regulations 
pertinent to reducing ratings if any 
action taken is adverse to the veteran.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


